Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the claims received on 6/24/2022.

Claims Stand Withdrawn with Traverse
Claims 7, 15, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.
Applicant’s election with traverse of Invention I, formed by claims 1-6, 8-14 in the reply filed on 6/24/2022 is acknowledged. The traversal is on the following grounds, as listed below. This is not found persuasive as explained below. The requirement is still deemed proper and is therefore made final.
Argument 1: Applicants argue that Invention I (claims 1-6, 8-14) is directed to a terminal, while Invention II (claims 7, 15, 16) is directed to a network side device, which are opposite ends, and used or configured together cooperatively. In addition, Applicant has amended independent claim 7 to cancel one of alternative solutions "broadcasting a second system message, wherein the second system message carries a common access control parameter", so as to make features of independent claim 7 better correspond to features of independent claim 1. Therefore, features of the independent claim 1 of Invention I are basically corresponding to features of independent claim 7 of invention II, and both have the common features "the first system message does not carry an access control parameter or carries at least one access control parameter, and each of the at least one access control parameter is associated with at least one piece of access information". The groups and species of claims are sufficiently related to each other such that an undue burden would not be placed upon the Patent Office by maintaining all groups and species in a single application. See, e.g., MPEP §803.
Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ Argument 1, because the election of one single invention gives the Examiner a better visibility of the inventive concept in order to draft a suggested Examiner's amendment. Furthermore, the restriction analysis has been updated to reflect amendments made to non-elected claim 7 in the set of claims received on 6/24/2022; the applicants removed the third limitation of non-elected claim 7, which was a repetition of the second limitation, so removing the third limitation did not change the scope of non-elected claim 7. The latest set of claims received on 6/24/2022 is still divided in two separate inventions related as combination and subcombination. Invention I claims features which are absent from Invention II, and Invention II claims features which are absent from Invention I, as demonstrated in the comparison table below; and Inventions I and II are related as combination and subcombination as demonstrated in the updated restriction analysis. 

Invention I
Invention II
Fig. 2

    PNG
    media_image1.png
    446
    540
    media_image1.png
    Greyscale

Fig. 3

    PNG
    media_image2.png
    326
    618
    media_image2.png
    Greyscale

Refers to a mobile terminal determining access information based on a received first broadcast system message.
Refers to a base station which broadcasts a first system message and a second system message, wherein the second system message carries a common access control parameter.
Claims determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter.
All features to the left are absent.
All features to the right are absent.
Claims broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information.

 
Argument 2: Applicants argue that Moreover, the Office's demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public. Applicant may be forced to expend considerable monies for filing and prosecuting an additional patent application. The Office will then be burdened by multiple unnecessary applications and redundant repetition of work. Correspondingly, the public will then be generally burdened by having to consider multiple applications and patents where, in reality, the need for them does not exist. 
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ Argument 2, because the election of one single invention gives the Examiner a better visibility of the inventive concept in order to draft a suggested Examiner's amendment. Furthermore, all these inventions listed in this action are independent or distinct, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a. the inventions have acquired a separate status in the art in view of their different classification, as demonstrated in the description of Invention I and Invention II, which are classified differently from each other; b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter, as demonstrated in the comparison table; c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention. Invention I claims determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter, which are not claimed by Invention II. Invention II claims broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information, which are not claimed by Invention I. Therefore, a search query for Invention I would have to be different from the search query for Invention II.

Updated Restriction Analysis
This restriction analysis has been updated to reflect amendments made to claim 7 in the set of claims received on 6/24/2022. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Invention I, formed by claims 1-6, 8-14, drawn to Fig. 1, 2 of the drawings, explained in par 44-109 of the Specification, classified as H04W 48/02; Invention I is a mobile terminal determining access information based on a received first broadcast system message, but never mentions a second broadcast system message or any common parameter. Invention I requires a search for at least the following features not claimed by Invention II: 

    PNG
    media_image3.png
    411
    170
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    554
    668
    media_image4.png
    Greyscale

Determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter. 
Please notice how Invention I does NOT claim "wherein the first system message carries a common access control parameter", "broadcasting a first system message and a second system message", "the second system message carries a common access control parameter", "the common access control parameter is not associated with the access information", as claimed by Invention II. Therefore, the field of search for Invention I is different from, and requires a search query different than, Invention II.
II. Invention II, formed by claims 7, 15, 16, drawn to Fig. 1, 3 of the drawings, explained in par 110-113 of the Specification, classified as H04W 48/08; Invention II is a base station which broadcasts a first system message and a second system message, wherein the second system message carries a common access control parameter. Invention II requires a search for at least the following features not claimed by Invention I:

    PNG
    media_image3.png
    411
    170
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    368
    699
    media_image5.png
    Greyscale

Broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information.
Please notice how Invention II does NOT claim determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter, as claimed by Invention I. Therefore, the field of search for Invention II is different from, and requires a search query different than, Invention I.
Distinctness
The following table provides a comparison between Invention I and Invention II:
Invention I
Invention II
Fig. 2

    PNG
    media_image6.png
    512
    617
    media_image6.png
    Greyscale

Fig. 3

    PNG
    media_image2.png
    326
    618
    media_image2.png
    Greyscale

Refers to a mobile terminal determining access information based on a received first broadcast system message.
Refers to a base station which broadcasts a first system message and a second system message, wherein the second system message carries a common access control parameter.
Claims determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter.
All features to the left are absent.
All features to the right are absent.
Claims broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information.


The inventions are independent or distinct, each from the other because:
Inventions I, II are related as combination and subcombination. A combination is an organization of which a subcombination is a part (MPEP 806.05(a)): Invention II (base station which broadcasts a first system message and a second system message, wherein the second system message carries a common access control parameter) is part of Invention I (mobile terminal determining access information based on a received first broadcast system message).
Inventions I, II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case: 
The combination as claimed (Invention I) does not require the particulars of the subcombination as claimed (Invention II) for patentability, because: limitations of Invention I such as determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter, do not require the particulars of Invention II, such as broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information; and
the subcombination (Invention II) has utility by itself or in other combinations, such as: broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information – Invention II would have utility, for example, in a system with or without the limitation of determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter, as in Invention I.
An argument frequently seen is that that the inventions would, allegedly, overlap in scope, or that the inventions would not be, allegedly, mutually exclusive; however, this matter is not germane to a requirement for restriction between inventions that are related as combination and subcombination. In other words, the MPEP does not require combination and subcombination to be mutually exclusive.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
To Establish Burden AND Requirement for Election and Means for Traversal for all Restrictions, other than an Election of Species
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. the inventions have acquired a separate status in the art in view of their different classification, as demonstrated in the description of Invention I and Invention II, which are classified differently from each other;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter, as demonstrated in the comparison table;
c. the inventions require a different field of search (see MPEP § 808.02): each invention requires a field of search, and a search query, that is different from the field of search and search query for the other Inventions, as demonstrated in the above description of each invention. Invention I claims determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; and performing a specific operation if the first system message does not carry the access control parameter or the access information is not associated with the at least one access control parameter, which are not claimed by Invention II. Invention II claims broadcasting a first system message, wherein the first system message carries a common access control parameter, broadcasting a first system message and a second system message, wherein the second system message carries a common access control parameter, the common access control parameter is not associated with the access information, which are not claimed by Invention I. Therefore, a search query for Invention I would have to be different from the search query for Invention II.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention as a whole is directed to non-statutory subject matter "computer readable storage medium". This claim does not fall within at least one of the four categories of patent eligible subject matter because in addressing the claim as a whole, it is the determination of the Examiner that the claim is directed to a “computer readable storage medium”, which should be interpreted in light of the Specification, emphasis added to par. 163: “The computer readable storage medium is, for example, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disk”, which does not provide lexicography for claimed "computer readable storage medium", i.e., the specification is silent as to a definition, and therefore does not exclude transitory propagating signal media.
Therefore, claimed "computer readable storage medium" can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of "computer readable storage medium" in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a "computer readable storage medium" that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Therefore, the claim as a whole is ineligible unless amended to avoid the signal embodiment.
Kappos 1351 OG 212 (Feb. 23, 2010) states: “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim”; the Examiner recommends adding “non-transitory” before claimed "computer readable storage medium" in order to make the claim become eligible, which would not raise a new matter issue, as explained in the link:
https://www.uspto.gov/web/offices/com/sol/og/2013/week53/TOCCN/item-294.htm#null 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Independent claims 1, 8 recite the following:
(a) determining access information of the terminal, wherein the access information comprises at least one of an access category and public land mobile network (PLMN) information; 
(b) receiving a first system message broadcast by a network side device, wherein the first system message does not carry an access control parameter or carries at least one access control parameter, and each of the at least one access control parameter is associated with at least one piece of access information…
Limitations (a) and (b) together render the claims indefinite, because they are ambiguous, having more than one reasonable interpretation alternatives: 
1. claimed "at least one piece of access information" in (b) is a piece of the same access information determined in (a);
2. claimed "at least one piece of access information" in (b) is a piece of access information other than, i.e., outside the access information determined in (a);
A consultation was made to the specification, in order to determine whether the specification resolves, or not, such ambiguity; par. 49, 50, and 52 mention claimed "at least one piece of access information", and par. 52 recites: "if the network side device pre-configures an access control parameter for each piece of access information, maximum signaling overheads that need to be supported are relatively high…", and such explanation does not resolve the above-mentioned ambiguity. Therefore, claims 1-6, 8-14 are ambiguous, and their metes and bounds are not clearly and precisely defined – Claims 2-6, 9-14 depend upon claims 1, 8, therefore they incorporate all limitations of claims 1, 8, and are therefore indefinite for the same reasons. For purposes of examination, the broadest reasonable interpretation is alternative 1; the Examiner recommends amending the claims as: "and  the determined access information."
Lack of Antecedent Basis in the Claims
Claim 14 recites the limitation "the processor". There is insufficient antecedent basis for this limitation in the claim. Please refer to MPEP 2173.05(e): "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made." In this case, claimed "the processor" is not previously mentioned in claim 14, nor in the base claim 1 upon which it depends. The Examiner suggests the following correction: " a processor".

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Cui et al (publication number 2017/0339608), hereinafter Cui, teaches a method for a handover, where a mobile device monitors a signal strength of a serving base station, and several neighbor base stations; by comparison, the mobile device determines that a neighbor base station has the greatest signal strength, and determines that one to be a target for a handover. Each base station broadcasts access parameters as shown in Fig. 2; the mobile device makes a final decision as to handover to a target, or not, based on the measured signal strength compared against the received access parameter.

    PNG
    media_image7.png
    722
    723
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (publication number 2016/0345357), hereinafter Fan.

Regarding claim 1, Fan teaches an access control method applied to a terminal (the signaling diagram in Fan Fig. 2 represents a method; the UE on the left side equates to claimed terminal), comprising:

    PNG
    media_image8.png
    827
    680
    media_image8.png
    Greyscale

receiving a first system message broadcast by a network side device (claimed "network side device" equates to the base station on the right side of Fan Fig. 2, which broadcasts a system information block, SIB, message in S211), wherein the first system message does not carry an access control parameter or (claimed "does not carry an access control parameter" does not need to be met, because it is an alternative limitation as defined by MPEP 2173.05(h)) carries at least one access control parameter (Fan's SIB message in Fig. 2 S211 includes one or more access control parameters, as described in Fan par. 62), and each of the at least one access control parameter is associated with at least one piece of access information (Fan par. 62 explains that the access control parameters include a barring factor; Fan's barring factor equates to claimed "access information" because Fan's barring factor indicates a probability that the D2D based access is allowed); and 
No weight is given from this point until the end of the claim: performing a specific operation if (the claim does not require the performing step, and this limitation does not have weight, because it is a conditional limitation as defined by MPEP 2111.04 subsection II, Contingent Limitations; also, the performing step is not carried out because its conditions are not met, and because the performing step depends on alternative requirements as defined by MPEP 2173.05(h), which do not need to be met because the prior alternatives have been met) the first system message does not carry the access control parameter (claimed "does not carry an access control parameter" does not need to be met, because it is an alternative limitation as defined by MPEP 2173.05(h), and also because the first system message actually carries the access control parameter as previously demonstrated by Fan's SIB message in Fig. 2 S211, which includes one or more access control parameters, as described in Fan par. 62) or the access information is not associated with the at least one access control parameter (claimed "the access information is not associated with the at least one access control parameter" does not occur, because the access control parameter is actually associated with the access information as previously demonstrated by Fan par. 62, which explains that the access control parameters include a barring factor; Fan's barring factor equates to claimed "access information" because Fan's barring factor indicates a probability that the D2D based access is allowed). However, an example of how Fan meets claimed "performing a specific operation if the first system message does not carry the access control parameter" is in Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, because the barring factor is set to "0", i.e. the SIB message does not carry a barring factor of "1".
The first embodiment of Fan does not explicitly teach determining access information of the terminal, wherein the access information comprises at least one of an access category and (the claim requirements after "and" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met).
However, a second embodiment of Fan teaches (please refer to Fan Fig. 5)

    PNG
    media_image9.png
    626
    738
    media_image9.png
    Greyscale

determining access information of the terminal (Fan par. 97 in reference to Fig. 5: in block S520, the UE determines whether the D2D based access of the first type is allowed or barred, i.e. determines the barring factor setting; again Fan's barring factor equates to claimed "access information"), wherein the access information comprises at least one of an access category (claimed "access category" equates to Fan's "access types" in Fig. 5 described as "access of the first type" in par. 97 and "access of the first type" in par. 100) and (the claim requirements after "and" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Fan, by configuring the user equipment, UE, to determine whether D2D based access of the first type is allowed or barred, and to determine whether D2D based access of the second type is allowed or barred, as suggested by the second embodiment of Fan, in order to avoid the conflict or collision in the contention based access scheme, in order to enable spectrum sharing, especially dynamic spectrum sharing between D2D services and cellular services, which is more flexible and may provide higher spectrum efficiency, in order to avoid collisions between D2D UEs, which may occur in a contention based access scheme if a plurality of UEs wants to initiate D2D communications using the same resource within a resource pool, in order to minimize the time for a UE to request the base station to schedule resources for the D2D communication, as to avoid an increase in the transmission delay (Fan par. 4, 7, 11).

Regarding claim 2, Fan teaches wherein the performing a specific operation (the claim does not require the performing step, and this limitation does not have weight, because the performing step is not carried out because its conditions are not met, and because the performing step depends on alternative requirements as defined by MPEP 2173.05(h), which do not need to be met because the prior alternatives have been met) comprises: performing the specific operation according to a preset rule, wherein the preset rule is used to instruct the terminal to allow initiation of an access request for the access information (despite the instant claim being already met by the performing step not being required, an example would be in Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, and claimed "rule" is met in Fan par. 70, where if p is lower than the value indicated by <d2dac-BarringFactor> included in SIB2, it is determined that the D2D based access is allowed; otherwise if p is higher, the D2D based access is barred); or instruct the terminal to bar initiation of an access request for the access information; or instruct the terminal to apply an access control parameter agreed by a protocol to determine whether an access request for the access information is barred or not.

Regarding claim 3, Fan teaches wherein the performing a specific operation (the claim does not require the performing step, and this limitation does not have weight, because the performing step is not carried out because its conditions are not met, and because the performing step depends on alternative requirements as defined by MPEP 2173.05(h), which do not need to be met because the prior alternatives have been met) comprises: determining, based on a first access control parameter, whether an access request for the access information is barred or not, wherein the first access control parameter is not associated with the access information; or determining, based on a second access control parameter, whether an access request for the access information is barred or not (despite the instant claim being already met by the performing step not being required, an example would be in Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, based on the access control parameter), wherein the second access control parameter is associated with the access information (Fan par. 62 explains that the access control parameters include a barring factor; Fan's barring factor equates to claimed "access information" because Fan's barring factor indicates a probability that the D2D based access is allowed).

Regarding claim 4, Fan teaches wherein the first access control parameter (the first access control parameter does not need to be met, because it depends on the performing step which does not take place) is one of the at least one access control parameter (despite the instant claim being already met by the performing step not being required, an example would be Fan's SIB message in Fig. 2 S211, which includes one or more access control parameters, as described in Fan par. 62); or a common access control parameter, wherein the common access control parameter is not associated with the access information.

Regarding claim 5, Fan teaches wherein the common access control parameter (the common access control parameter does not need to be met, because it depends on the first access control parameter, which depends on the  performing step, which does not take place) is an access control parameter pre-configured in the terminal; or an access control parameter carried in the first system message (despite the instant claim being already met by the performing step not being required, an example would be Fan's SIB message in Fig. 2 S211, which includes one or more access control parameters, as described in Fan par. 62); or an access control parameter carried in a second system message received by the terminal, wherein the second system message is different from the first system message.

Regarding claim 6, Fan teaches wherein the second access control parameter (the second access control parameter does not need to be met, because it depends on the performing step which does not take place) is an access control parameter pre-configured in the terminal and associated with the access information.

Regarding claim 8, Fan teaches a terminal (please refer to Fan Fig. 2: the UE on the left side equates to claimed terminal), comprising:
a memory (Fan Fig. 8 memory 802), a processor (Fan Fig. 8 data processor 801), and a program stored in the memory (Fan Fig. 8 program 803 stored in memory 802) and executable on the processor (Fan Fig. 8 data processor 801), wherein the program (Fan Fig. 8 program 803 stored in memory 802), when executed by the processor (Fan Fig. 8 data processor 801), causes the terminal (Fan Fig. 2 UE on the left) to implement: 

    PNG
    media_image8.png
    827
    680
    media_image8.png
    Greyscale

receiving a first system message broadcast by a network side device (claimed "network side device" equates to the base station on the right side of Fan Fig. 2, which broadcasts a system information block, SIB, message in S211), wherein the first system message does not carry an access control parameter or (claimed "does not carry an access control parameter" does not need to be met, because it is an alternative limitation as defined by MPEP 2173.05(h)) carries at least one access control parameter (Fan's SIB message in Fig. 2 S211 includes one or more access control parameters, as described in Fan par. 62), and each of the at least one access control parameter is associated with at least one piece of access information (Fan par. 62 explains that the access control parameters include a barring factor; Fan's barring factor equates to claimed "access information" because Fan's barring factor indicates a probability that the D2D based access is allowed); and 
No weight is given from this point until the end of the claim: performing a specific operation if (the claim does not require the performing step, and this limitation does not have weight, because the performing depends on alternative requirements as defined by MPEP 2173.05(h), which do not need to be met because the prior alternatives have been met, as explained further) the first system message does not carry the access control parameter (claimed "does not carry an access control parameter" does not need to be met, because it is an alternative limitation as defined by MPEP 2173.05(h), and also because the first system message actually carries the access control parameter as previously demonstrated by Fan's SIB message in Fig. 2 S211, which includes one or more access control parameters, as described in Fan par. 62) or the access information is not associated with the at least one access control parameter (claimed "the access information is not associated with the at least one access control parameter" does not occur, because the access control parameter is actually associated with the access information as previously demonstrated by Fan par. 62, which explains that the access control parameters include a barring factor; Fan's barring factor equates to claimed "access information" because Fan's barring factor indicates a probability that the D2D based access is allowed). However, an example of how Fan meets claimed "performing a specific operation if the first system message does not carry the access control parameter" is in Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, because the barring factor is set to "0", i.e. the SIB message does not carry a barring factor of "1".
The first embodiment of Fan does not explicitly teach determining access information of the terminal, wherein the access information comprises at least one of an access category and (the claim requirements after "and" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met).
However, a second embodiment of Fan teaches (please refer to Fan Fig. 5)

    PNG
    media_image9.png
    626
    738
    media_image9.png
    Greyscale

determining access information of the terminal (Fan par. 97 in reference to Fig. 5: in block S520, the UE determines whether the D2D based access of the first type is allowed or barred, i.e. determines the barring factor setting; again Fan's barring factor equates to claimed "access information"), wherein the access information comprises at least one of an access category (claimed "access category" equates to Fan's "access types" in Fig. 5 described as "access of the first type" in par. 97 and "access of the first type" in par. 100) and (the claim requirements after "and" are alternative to the requirements already met by the prior art, as explained in MPEP 2173.05(h) "alternative limitations") public land mobile network (PLMN) information (claimed "public land mobile network (PLMN) information" does not have weight, because the previous alternative has been met).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Fan, by configuring the user equipment, UE, to determine whether D2D based access of the first type is allowed or barred, and to determine whether D2D based access of the second type is allowed or barred, as suggested by the second embodiment of Fan, in order to avoid the conflict or collision in the contention based access scheme, in order to enable spectrum sharing, especially dynamic spectrum sharing between D2D services and cellular services, which is more flexible and may provide higher spectrum efficiency, in order to avoid collisions between D2D UEs, which may occur in a contention based access scheme if a plurality of UEs wants to initiate D2D communications using the same resource within a resource pool, in order to minimize the time for a UE to request the base station to schedule resources for the D2D communication, as to avoid an increase in the transmission delay (Fan par. 4, 7, 11).

Regarding claim 9, Fan teaches wherein the performing a specific operation (the claim does not require the performing step, and this limitation does not have weight, because the performing step is not carried out because its conditions are not met, and because the performing step depends on alternative requirements as defined by MPEP 2173.05(h), which do not need to be met because the prior alternatives have been met) comprises: performing the specific operation according to a preset rule, wherein the preset rule is used to instruct the terminal to allow initiation of an access request for the access information (despite the instant claim being already met by the performing step not being required, an example would be in Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, and claimed "rule" is met in Fan par. 70, where if p is lower than the value indicated by <d2dac-BarringFactor> included in SIB2, it is determined that the D2D based access is allowed; otherwise if p is higher, the D2D based access is barred); or instruct the terminal to bar initiation of an access request for the access information; or instruct the terminal to apply an access control parameter agreed by a protocol to determine whether an access request for the access information is barred or not.

Regarding claim 10, Fan teaches wherein the performing a specific operation (the claim does not require the performing step, and this limitation does not have weight, because the performing step is not carried out because its conditions are not met, and because the performing step depends on alternative requirements as defined by MPEP 2173.05(h), which do not need to be met because the prior alternatives have been met) comprises: determining, based on a first access control parameter, whether an access request for the access information is barred or not, wherein the first access control parameter is not associated with the access information; or determining, based on a second access control parameter, whether an access request for the access information is barred or not (despite the instant claim being already met by the performing step not being required, an example would be in Fig. 2 S230 and par. 70, 71, where the UE initiates D2D based access, i.e. performs an operation as claimed, based on the access control parameter), wherein the second access control parameter is associated with the access information (Fan par. 62 explains that the access control parameters include a barring factor; Fan's barring factor equates to claimed "access information" because Fan's barring factor indicates a probability that the D2D based access is allowed).

Regarding claim 11, Fan teaches wherein the first access control parameter (the first access control parameter does not need to be met, because it depends on the performing step which does not take place) is one of the at least one access control parameter (despite the instant claim being already met by the performing step not being required, an example would be Fan's SIB message in Fig. 2 S211, which includes one or more access control parameters, as described in Fan par. 62); or a common access control parameter, wherein the common access control parameter is not associated with the access information.

Regarding claim 12, Fan teaches wherein the common access control parameter (the common access control parameter does not need to be met, because it depends on the first access control parameter, which depends on the  performing step, which does not take place) is an access control parameter pre-configured in the terminal; or an access control parameter carried in the first system message (despite the instant claim being already met by the performing step not being required, an example would be Fan's SIB message in Fig. 2 S211, which includes one or more access control parameters, as described in Fan par. 62); or an access control parameter carried in a second system message received by the terminal, wherein the second system message is different from the first system message.

Regarding claim 13, Fan teaches wherein the second access control parameter (the second access control parameter does not need to be met, because it depends on the performing step which does not take place) is an access control parameter pre-configured in the terminal and associated with the access information,

Regarding claim 14, Fan teaches a computer readable storage medium, wherein the computer readable storage medium stores a program (Fan par. 127: "computer readable storage medium, on which the foregoing computer program instructions are stored"), and the program, when executed by the processor (Fan par. 123: prog 803 is executed by the data processor 801), implements the steps in the access control method according to claim 1 (the method according to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fan, as explained in the rejection analysis of claim 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644